Name: Decision No 2/98 of the EC/Denmark-Faroe Islands Joint Committee of 31 August 1998 amending Protocol 4 of the Agreement
 Type: Decision
 Subject Matter: agricultural activity;  Europe;  fisheries;  European construction;  tariff policy
 Date Published: 1998-09-26

 Avis juridique important|21998D0926(01)Decision No 2/98 of the EC/Denmark-Faroe Islands Joint Committee of 31 August 1998 amending Protocol 4 of the Agreement Official Journal L 263 , 26/09/1998 P. 0037 - 0037DECISION No 2/98 OF THE EC/DENMARK-FAROE ISLANDS JOINT COMMITTEE of 31 August 1998 amending Protocol 4 of the Agreement (98/549/EC)THE JOINT COMMITTEE,Having regard to the Agreement between the European Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part (1), and in particular Article 34(1) thereof,Whereas, under Article 1 of Protocol 4 of the Agreement, the Community has granted tariff concessions for Faroese fish feed, in respect of an annual tariff quota of 5 000 tonnes;Whereas the Faroese authorities have put forward a request for increasing the tariff concessions of the Community for these products;Whereas such an increase may be allowed, subject to its being spread over a three-year period;Whereas to that end Article 1 of Protocol 4 of the Agreement should be amended,HAS DECIDED AS FOLLOWS:Article 1 1. In Article 1 of Protocol 4 of the Agreement, the text relating to CN codes ex 2309 90 10, ex 2309 90 31 and ex 2309 90 41 shall be replaced by the following text:>TABLE>2. Depending on the date of entry into force of this Decision, 1 500 tonnes in the volume of the tariff quota for the calendar year 1998 shall be calculated pro rata temporis.Article 2 This Decision shall enter into force on the first day of the second month following its adoption.Done at TÃ ³rshavn, 31 August 1998.For the Joint CommitteeThe ChairmanHerluf SIGVALDSSON(1) OJ L 53, 22. 2. 1997, p. 2.